t c summary opinion united_states tax_court zdzislaw f bednarski petitioner v commissioner of internal revenue respondent docket no 25853-08s filed date zdzislaw f bednarski pro_se melanie e senick for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure and for a deficiency of dollar_figure and an accuracy- related penalty of dollar_figure petitioner concedes that he is not entitled to a dependency_exemption for z r b for the issues remaining for decision1 are whether for and petitioner is entitled to deductions on schedule c profit or loss from business in excess of those respondent allowed and whether petitioner is liable for accuracy-related_penalties under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in the state of washington when the petition was filed petitioner was a real_estate agent during the years at issue petitioner deducted on his schedules c for both years car and truck expenses advertising expenses and other expenses after examining petitioner’s federal_income_tax returns respondent disallowed a portion of his advertising and other 1adjustments to petitioner’s self-employment_tax deductions and self-employment taxes are computational and will be resolved consistent with the court’s decision expenses for both years respondent disallowed almost all of petitioner’s deductions for car and truck expenses for and discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence that he satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless precluded by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner offered no evidence with respect to respondent’s adjustments to his deductions for advertising and other expenses the court sustains respondent’s determination as to those two items for both years certain business deductions described in sec_274 are subject_to rules of substantiation that supersede the doctrine in cohan v commissioner supra see sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements listed_property includes any passenger_automobile sec_280f for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use applying the appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of each expenditure or use see sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in date petitioner reported to police that his automobile had been broken into petitioner advised the police that a jacket and a briefcase full of documents were stolen from the car petitioner testified that his briefcase contained his mileage log which he had not yet submitted to the examiner petitioner however attempted to recreate his mileage records petitioner prepared for a handwritten numbered list list of addresses and names most of the addresses have beside them two factors that are multiplied to give a product while all of the names have beside them but a single number thirteen of the addresses on the list are shown on a ledger accompanying the list the ledger contains among other items the income earned from each sale of property at the addresses on the list the total sales comport with the amount reported as gross_receipts on schedule c petitioner to complete his reconstruction attached copies of web pages from internet mapping sites that show the mileage from his home to most of the places on the list similar documentation was provided for comparing the mileage from the internet maps with the factors on the list reveals that one of the two factors is mileage the other factor where there is one is apparently the number of trips petitioner alleges that he made from his house to each of the properties there is no explanation as to how petitioner arrived at multipliers representing the number of trips alleged there is no explanation of how he computed the apparent mileage numbers for the items that lack a multiplier and multiplicand these flaws and his failure to give the time of use preclude petitioner’s documentation from reaching the high degree of probative value to elevate his statements to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra but that is not the only problem petitioner faces generally expenses that a taxpayer incurs in commuting between his home and place of business are personal and nondeductible see 326_us_465 32_tc_947 affd per curiam 283_f2d_865 5th cir sec_1_162-2 sec_1 b income_tax regs expenses_incurred however in going between two or more places of business may be deductible as ordinary and necessary business_expenses under sec_162 if incurred for business reasons see 335_f2d_496 5th cir affg tcmemo_1962_233 heuer v commissioner supra pincite where a taxpayer attempts to deduct the expenses of traveling between two places of business one of which is an office in his home such office must be the taxpayer’s principal_place_of_business for the trade_or_business conducted by the taxpayer at those other work locations see 113_tc_106 73_tc_766 on his schedules c for and line expenses for business use of your home petitioner listed dollar_figure even if the court accepted petitioner’s reconstruction of his mileage he offered no evidence and made no argument that his home was his principal_place_of_business see 506_us_168 the court concludes that petitioner is not entitled to transportation_expenses in excess of those respondent already allowed accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that for both and petitioner underpaid a portion of his income taxes due to negligence or intentional_disregard_of_rules_and_regulations sec_6662 and b imposes a penalty equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the accuracy-related_penalties will apply unless petitioner has demonstrated that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer petitioner has not demonstrated that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment respondent’s determinations of accuracy-related_penalties under sec_6662 for and are sustained to reflect the foregoing decision will be entered under rule
